DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Publication No.: US 2012/0320314 A1, “Lin”) in view of Nakamura et al (US Publication No.: US 2015/0153862 A1, “Nakamura”).
Regarding Claim 1, Lin discloses a display module (Figure 3), comprising:
A display panel having a light exit surface and a back surface that are opposite to each other (Figure 3, display panel 100 having a top light exit surface and a bottom back surface); 
At least one thermal adhesive film, the at least one thermal adhesive film being fixed to one of the light exit surface and the back surface of the display panel (Figure 3, display panel 100, thermal adhesive film 214a is bonded to a light exit surface; Paragraph 0021);
A layer to be bonded being fixed to the at least one thermal adhesive film (Figure 3, layer 212).
Lin fails to disclose an adhesive layer, where the thermal adhesive is fixed to the display panel through the adhesive layer.
However, Nakamura discloses a similar display comprising an adhesive layer, where the thermal adhesive is fixed to the display panel through the adhesive layer (Nakamura, Figure 2A, thermal adhesive (top layer of) 114, adhesive layer (bottom layer of) 114, display panel 111; Paragraph 0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lin to include an adhesive layer as disclosed by Nakamura. One would have been motivated to do so for the purpose of improving bonding between components while also simplifying the separation process between components, if needed (Nakamura, Paragraph 0084). 

Regarding Claim 2, Lin in view of Nakamura discloses the display module according to claim 1, the at least one thermal adhesive film includes a first thermal adhesive film (Figure 3, first thermal adhesive film 214a); and the layer to be bonded includes a polarizing functional layer disposed on a side of the first thermal adhesive film away from the display panel (Figure 3, polarizing functional layer 212; Paragraph 0021).
Lin fails to disclose that the first thermal adhesive film is bonded to the display panel through the adhesive layer.
However, Nakamura discloses a similar display where the first thermal adhesive film is bonded to the display panel through the adhesive layer (Nakamura, Figure 2A, thermal adhesive (top layer of) 114, adhesive layer (bottom layer of) 114, display panel 111; Paragraph 0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lin to include an adhesive layer as disclosed by Nakamura. One would have been motivated to do so for the purpose of improving bonding between components while also simplifying the separation process between components, if needed (Nakamura, Paragraph 0084). 

Regarding Claim 3, Lin in view of Nakamura discloses the display module according to claim 2, wherein the at least one thermal adhesive film further includes a second thermal adhesive film disposed on a side of the polarizing functional layer away from the first thermal adhesive film (Figure 3, second thermal adhesive film 214b).

Regarding Claim 4, Lin in view of Nakamura discloses the display module according to claim 3, wherein the polarizer is disposed on the light exit surface of the display panel (Lin, Figure 3, polarizer 210 is disposed on the top light exit surface of the display panel); and
The display module further includes a cover plate disposed on a side of the polarizer away from the display panel (Lin, Figure 3, cover plate 400), and the cover plate is bonded to the display panel through the second thermal adhesive film (Lin, Figure 3, second thermal adhesive film 214b bonds cover plate to the display panel 100).

Regarding Claim 13, Lin in view of Nakamura discloses the display module according to claim 1, wherein any of the at least one thermal adhesive film is made of a polyamide, polyurethane, polyester fiber, polyolefin, cycloolefin copolymer, or cycloolefin polymer (Lin, Paragraphs 0022-0027).

Regarding Claim 14, Lin discloses the display module according to claim 1, wherein a thickness of any of the at least one thermal adhesive film is within a range of 10um to 150um, inclusive (Lin, Paragraph 0021 discloses a thickness of 20um to 40um, which overlaps with the claimed range). 

Regarding Claim 15, Lin discloses a display apparatus (Lin, Figure 3), comprising the display module according to claim 1.

Regarding Claim 18, Lin discloses a method of manufacturing a display module, the method comprising:
Providing a display panel, the display panel having a light exit surface and a back surface that are opposite to each other (Figure 3, display panel 100 having a top light exit surface and a bottom back surface);
Providing a first thermal adhesive film, and fixing the thermal adhesive film on one of the light exit surface and the back surface of the display panel (Figure 3, display panel 100, thermal adhesive film 214 is bonded to the light exit surface side of display panel 100; Paragraph 0021);
Fixing a layer to be bonded on the first thermal adhesive film (Figure 3, first thermal adhesive film 214a bonded to layer 212);
Performing a hot pressing process, so that the first thermal adhesive film is bonded to the layer to be bonded (Paragraph 0022).
Lin fails to disclose an adhesive layer, where the thermal adhesive is fixed to the display panel through the adhesive layer.
However, Nakamura discloses a similar display comprising an adhesive layer, where the thermal adhesive is fixed to the display panel through the adhesive layer (Nakamura, Figure 2A, thermal adhesive (top layer of) 114, adhesive layer (bottom layer of) 114, display panel 111; Paragraph 0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lin to include an adhesive layer as disclosed by Nakamura. One would have been motivated to do so for the purpose of improving bonding between components while also simplifying the separation process between components, if needed (Nakamura, Paragraph 0084). 

Regarding Claim 19, Lin in view of Nakamura discloses the method according to claim 18, further comprising: providing a second thermal adhesive film, the second thermal adhesive film is farther away from the display panel than the layer to be bonded (Lin, Figure 3, first thermal adhesive film 214a, layer to be bonded 212, second thermal adhesive film 214b); and fixing a cover plate on the second thermal adhesive film, so that the cover plate is bonded to the second thermal adhesive film during the hot pressing process (Lin, Figure 3, cover plate 400 is fixed to the second thermal adhesive film 214b; Paragraph 0055). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nakamura in further view of Uriu et al (US Publication No.: US 2016/0202842 A1 of record, “Uriu”). 
Regarding Claim 8, Lin in view of Nakamura discloses the display module according to claim 1.
Lin fails to disclose that the display panel includes a touch circuit layer integrated therein.
However, Uriu discloses a similar display module where the display panel includes a touch circuit layer integrated therein (Uriu, Figure 11, touch circuit 12/13; Paragraph 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lin to include a touch circuit layer a disclosed by Uriu. One would have been motivated to do so for the purpose of establishing a touch sensor equipped display device with superior visibility (Lin, Paragraph 0024). 

	Regarding Claim 9, Lin in view of Nakamura discloses the display module according to claim 1, wherein the at least one thermal adhesive film includes a third thermal adhesive film disposed on the light exit surface of the display panel (Figure 3, third thermal adhesive film 214a).
	Lin fails to disclose that the layer to be bonded includes a touch circuit layer disposed on a side of the third thermal adhesive film away from the display panel.
	However, Uriu discloses a similar display module where the component to be bonded is a touch circuit; and the layer to be bonded includes a touch circuit layer disposed on a side of the third thermal adhesive film away from the display panel (Uriu, Figure 11, touch circuit 12/13, third thermal adhesive film 5B, display panel 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bonding component as disclosed by Lin to be a touch structure as disclosed by Uriu. One would have been motivated to do so for the purpose of establishing a touch sensor equipped display device with superior visibility (Lin, Paragraph 0024).
Lin fails to disclose that the third thermal adhesive film is bonded to the display panel through the adhesive layer.
However, Nakamura discloses a similar display where the third thermal adhesive film is bonded to the display panel through the adhesive layer (Nakamura, Figure 2A, thermal adhesive (top layer of) 114, adhesive layer (bottom layer of) 114, display panel 111; Paragraph 0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lin to include an adhesive layer as disclosed by Nakamura. One would have been motivated to do so for the purpose of improving bonding between components while also simplifying the separation process between components, if needed (Nakamura, Paragraph 0084). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Seki (US Publication No.: US 2002/0125803 A1 of record).
	Regarding Claim 11, Lin in view of Nakamura discloses the display module according to claim 1, wherein the at least one thermal adhesive film includes a fourth thermal adhesive film disposed on the back surface of the display panel, the fourth thermal adhesive film is bonded to the display panel  (Lin, Figure 3, fourth thermal adhesive film 224a is bonded to the display panel 100).
	Lin fails to disclose that the layer to be bonded includes a heat radiating plate disposed on a side of the fourth thermal adhesive film away from the display panel.
	However, Seki discloses a similar display module where the component to be bonded is a heat radiating structure, and the layer to be bonded includes a heat radiating plate disposed on a side of the fourth thermal adhesive film away from the display panel (Seki, Figure 13, heating radiating structure 114 is bonded to the display panel 112 via fourth thermal adhesive film; Paragraph 0092). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bonding component as disclosed by Lin to be a heat radiating plate as disclosed by. One would have been motivated to do so for the purpose of achieving heat dissipation via natural convection (Seki, Paragraph 0090). 
Lin fails to disclose that the fourth thermal adhesive film is bonded to the display panel through the adhesive layer.
However, Nakamura discloses a similar display where the fourth thermal adhesive film is bonded to the display panel through the adhesive layer (Nakamura, Figure 2A, thermal adhesive (top layer of) 114, adhesive layer (bottom layer of) 114, display panel 111; Paragraph 0192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Lin to include an adhesive layer as disclosed by Nakamura. One would have been motivated to do so for the purpose of improving bonding between components while also simplifying the separation process between components, if needed (Nakamura, Paragraph 0084).

	Regarding Claim 12, Lin in view of Seki and Nakamura discloses the display module according to claim 11.
	Lin fails to disclose that the heat radiating plate includes a buffer layer, a support layer, and a heat radiating layer that are sequentially stacked, wherein the buffer layer is bonded to the fourth thermal adhesive film, or the buffer layer is bonded to the fourth thermal adhesive film through another adhesive layer.
	However, Seki discloses a similar display module where the heat radiating plate includes a buffer layer, a support layer, and a heat radiating layer that are sequentially stacked, wherein the buffer layer is bonded to the fourth thermal adhesive film, or the buffer layer is bonded to the fourth thermal adhesive film through another adhesive layer (Seki, Figure 13, buffer layer 113 is bonded to the fourth thermal adhesive film through another adhesive layer, support layer 109, heat radiating layer 114; Paragraph 0092). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bonding component as disclosed by to include a heat radiating plate as disclosed by. One would have been motivated to do so for the purpose of achieving heat dissipation via natural convection (Seki, Paragraph 0090).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nakamura in further view of Umeya et al (US Publication No.: US 2015/0036208 A1 of record, “Umeya”). 
Regarding Claim 20, Lin in view of Nakamura discloses the method according to claim 18, wherein the operating temperature of the hot pressing process is within a range of 60°C to 300°C, inclusive (Paragraph 0055 discloses a temperature of 100°C).
Lin fails to disclose that pressure of the hot pressing process is within a range of .1 MPa to 20 MPa, inclusive, or a range of .1 MPa to 40 MPa, inclusive.
However, Umeya discloses a similar display where pressure of the hot pressing process is within a range of .1 MPa to 20 MPa, inclusive, or a range of .1 MPa to 40 MPa, inclusive (Umeya, Table 1 discloses a pressure of .4 of Example 2 thermal adhesive film). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thermal adhesive film as disclosed by Lin to have a particular pressing pressure as disclosed by. One would have been motivated to do so for the purpose of optimizing thermal adhesive film properties in order to produce a display panel which is free of display irregularity and unsatisfactory display (Umeya, Paragraph 0087). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871